ACCEPTED
                                                                                                  02-18-00130-CV
                                                                                       SECOND COURT OF APPEALS
                                                                                             FORT WORTH, TEXAS
                                                                                               5/25/2018 10:20 AM
                                                                                                   DEBRA SPISAK
                                                                                                           CLERK

                           IN THE COURT OF APPEALS
                       FOR THE SECOND DISTRICT OF TEXAS
                              FORT WORTH, TEXAS                                    FILED IN
                                                                            2nd COURT OF APPEALS
                                                                              FORT WORTH, TEXAS
MAHMOUD ABDALLA                                   §        No. 02-18-00130-CV
                                                                            5/25/2018 10:20:35 AM
Appellant/Plaintiff,                              §                              DEBRA SPISAK
                                                  §                                  ClerkCourt,
                                                           Appeal from the 17th District
v.                                                §        Fort Worth, Texas
                                                  §
FARMERS INS. EXCHANGE,                            §        Trial Court No. 017-269661-13
Appellee/Defendant.                               §

                    APPELLANT’S MOTION TO EXTEND DATE
                          TO FILE CLERK’S RECORD

TO THE HONORABLE SECOND COURT OF APPEALS:

        Appellant Abdalla moves that the Court extend the deadline to file the Clerk’s

Record from its due date of May 24, 2018 to June 8th, thereby providing a reasonable

opportunity to cure his deficiency under TEX. R. APP. P. 37.3(b), as follows:

1.      Appellant filed his Notice of Appeal on April 12, 2018, and has acted pro se

until the undersigned agreed to assist him today.

2.      Appellant noted that he must cause the record of the trial to be filed, but did

not recognize that there exists two different records to be obtained. The docket notes

that Appellant dutifully caused the reporter’s record to be filed on May 11, 2018.

3.      Appellant came to the undersigned’s office late afternoon of May 24, 2018 to

obtain representation in this appeal, and learned at nearly 6 p.m. during his initial

consultation that the Clerk’s Record was also a required filing in this appeal.


Appellants' Motion to Extend Time to File Clerk’s Record                                   Page 1
4.      Appellant asks the Court of Appeals to allow him an additional two weeks to

pay for the Clerk’s Record and ensure that it is filed, and asserts that his previous

non-trivial payment of the filed Reporter’s Record gives evidence that he is taking

his duties as the appellant seriously and that this honorable Court should allow him

to cure this deficiency before dismissal based on TEX. R. APP. P. 37.3(b).

5.      This is the first time that appellants have requested an extension.

6.      This motion to extend has no certificate of conference because the

undersigned was not part of the case until after 6 p.m. and business hours had closed.

7.      The     supporting unsworn              declaration     of   the   undersigned   follows

post-signature.

                                               PRAYER

Appellant asks the Court to allow him to file the Clerk’s Record to June 8, 2018.



Filed: May 24, 2018                      Respectfully,


                                         Warren V. Norred, SBN 24045094
                                         Norred Law PLLC
                                         515 E. Border; Arlington, TX 76010
                                         Office: 817-704-3984; Fax: 817.524.6686

CERTIFICATE OF SERVICE - This is to certify that I served the foregoing to
opposing counsel by the Court’s ECF system.


                                                           Warren Norred, SBN 24045094

Appellants' Motion to Extend Time to File Clerk’s Record                                   Page 2
                                Declaration of Warren V. Norred

“My name is Warren V. Norred and my date of birth is February 21, 1963. My work
address is 515 E. Border, Arlington, TX 76010. I have familiarized myself with the
facts stated in the above Appellant’s Motion To Extend Date To File Clerk’s Record
and I have personal knowledge of the relevant facts stated within it, which I declare
under penalty of perjury are true and correct.”

                 Executed in Tarrant County, State of Texas on May 24, 2018.

                 /s/Warren V. Norred
                 Warren V. Norred




Exhibit A - Appellants' Motion to Extend Time to File Appellants' Brief